AFTER HAVING ATTEMPTED TO REACH YOU BY TELEPHONE I THOUGHT IT BEST TO WRITE AND RESPOND TO YOUR RECENT REQUEST FOR A NONPUBLISHED OPINION.
FIRST, I MUST CLARIFY THAT THIS OFFICE HAS NO AUTHORITY TO ISSUE AN OFFICIAL OPINION WHICH IS NOT SUBJECT TO PUBLICATION. THE PROVISIONS OF TITLE 74 REQUIRE US TO PUBLISH ALL LEGAL OPINIONS ON AN ANNUAL BASIS. ON THE OTHER HAND, WE ARE CERTAINLY ABLE TO PROVIDE INFORMAL LEGAL ADVICE, WHICH, WHILE NOT PUBLISHED IN THE OPINION BOOK, NEVERTHELESS REMAINS AN OPEN RECORD. I ASSUME THAT YOUR REQUEST FOR A NON-PUBLISHED OPINION WAS ACTUALLY FOR INFORMAL ADVICE FROM THIS OFFICE.
IN THAT REGARD, I MUST ALSO SAY THAT WE ARE UNABLE TO RESPOND TO YOUR QUESTIONS. YOUR QUESTIONS REFER TO A CITY WHICH IS GOVERNED BY A CITY CHARTER, AND THE INTERPRETATION OF CITY CHARTERS IS IN THE FIRST INSTANCE, SOLELY THE RESPONSIBILITY OF THE CITY OFFICIALS WHO MUST ACT UNDER IT, AND THEIR LEGAL COUNSEL. THIS IS SO, IN PART, BECAUSE THE ACTIONS THAT A CITY OFFICIAL TAKES PURSUANT TO HIS OR HER INTERPRETATION OF THE CITY CHARTER WILL BE DEFENDED, IF LITIGATION ENSUES, BY THE ATTORNEY FOR THE MUNICIPALITY. THE CITY OFFICIAL MUST THEN ABIDE BY HIS OR HER LEGAL COUNSEL'S OPINION IN ORDER TO BE ASSURED OF A GOOD FAITH DEFENSE. MOREOVER, THIS OFFICE DOES NOT HAVE THE AUTHORITY TO CONSTRUE CITY CHARTERS, BUT MAY ONLY CONSTRUE STATE LAWS AND THEIR APPLICATION.
I AM SORRY WE COULD NOT BE OF GREATER ASSISTANCE TO YOU. HOWEVER, AS I HAVE SAID, THE CITY OFFICIALS ARE BEST SERVED BY OBTAINING THE COUNSEL OF THEIR CITY ATTORNEY, WHOSE RESPONSIBILITY IT IS TO DETERMINE THE MEANING OF THE SPECIFIC LANGUAGE IN THE CITY CHARTER AND ITS APPLICATION TO THESE FACTS.
(SUSAN BRIMER LOVING)